In re: Salvador Cumming applying for writ of certiorari and mandamus.
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable Robert G. Hughes, Judge of the Twenty-Fourth Judicial District Court for the Parish of Jefferson to transmit to the Supreme Court of Louisiana, on or before the 10th day of November, 1967, the record, or a certified copy of the record, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge' of said Court and the respondent through its attorneys shall show cause, in this court, on the date aforesaid, at 11 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.
It is further ordered that, in the meantime and 'until the further orders of this court all proceedings against the relator in said Twenty-Fourth Judicial District Court shall be stayed and suspended.
Granted with stay order.